--------------------------------------------------------------------------------

EXHIBIT 10.3
 
CONSENT, JOINDER AND FIRST AMENDMENT TO
SUBORDINATION AND INTERCREDITOR AGREEMENT
 
THIS CONSENT, JOINDER AND FIRST AMENDMENT TO SUBORDINATION AND INTERCREDITOR
AGREEMENT ("Amendment") is entered into as of September 16, 2011, by and among
Tontine Capital Overseas Master Fund II, L.P., a Cayman Islands limited
partnership ("Tontine"), Stinger Northcreek PATK LLC, a Delaware limited
liability company ("New Subordinated Creditor"), Northcreek Mezzanine Fund I,
L.P., a Delaware limited partnership ("Northcreek"; together with Tontine, each
an "Original Subordinated Creditor" and collectively, the "Original Subordinated
Creditors"; together with New Subordinated Creditor, each a "Subordinated
Creditor" and collectively, the "Subordinated Creditors"), on its behalf and in
its capacity as collateral agent pursuant to the terms of the Note Purchase
Agreement described below (in such capacity, "Collateral Agent"), Patrick
Industries, Inc., an Indiana corporation (the "Company"), and Wells Fargo
Capital Finance, LLC, a Delaware limited liability company, as Agent for all
Senior Lenders party to the Senior Credit Agreement described in the
Subordination Agreement (defined below) and all Bank Product Providers.
 
WHEREAS, the original Subordinated Creditors, Collateral Agent, Company and
Agent are parties to that certain Subordination and Intercreditor Agreement
dated as of March 31, 2011, (as the same may be amended, restated, supplemented
or otherwise modified from time to time, the "Subordination Agreement");
 
WHEREAS, the Company, Agent and Senior Lenders are entering into that certain
Consent and First Amendment to Credit Agreement dated as of the date hereof (the
"Senior Amendment");
 
WHEREAS, the Company and the Subordinated Creditors are entering into that
certain First Amendment to Secured Senior Subordinated Note and Warrant Purchase
Agreement dated as of the date hereof (the "NPA Amendment") pursuant to which,
among other things, (a) New Subordinated Creditor will be joined as a Buyer (as
defined in the Note Purchase Agreement) to the Note Purchase Agreement and must
execute the Subordination Agreement and (b) certain Subordinated Creditors are
extending additional credit to the Company in the original principal amount of
$2,700,000, and the Subordinated Creditors have requested that Agent consent to
the NPA Amendment; and
 
WHEREAS, the Company, the Subordinated Creditors and Agent have agreed to amend
the Subordination Agreement in certain respects, subject to the terms and
conditions contained herein.
 
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
 
1.             Defined Terms.  Unless otherwise defined herein, capitalized
terms used herein shall have the meanings ascribed to such terms in the
Subordination Agreement.
 
2.             Consent.  Agent hereby consents to the execution of the NPA
Amendment; provided, that this is a limited consent and shall not be deemed to
constitute a consent of any other departure from the terms of the Subordination
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
3.             Joinder.  The parties hereto hereby agree that New Subordinated
Creditor, by its signature below, becomes a "Subordinated Creditor" under the
Subordination Agreement with the same force and effect as if originally named
therein as a "Subordinated Creditor" and New Subordinated Creditor hereby agrees
to all of the terms and provisions of the Subordination Agreement applicable to
it as a "Subordinated Creditor" thereunder.  Each reference to a "Subordinated
Creditor" in the Subordination Agreement shall be deemed to include the New
Subordinated Creditor.
 
4.             Amendments to Subordination Agreement.  The Subordination
Agreement is hereby amended as follows:
 
(a)           Recital C of the Subordination Agreement is hereby amended and
restated in its entirety to read as follows
 
C.           The Company, Collateral Agent and Subordinated Creditors have
entered into a Secured Senior Subordinated Note and Warrant Purchase Agreement
dated as of March 31, 2011 (as the same may be amended, restated, supplemented
or otherwise modified from time to time as permitted hereunder, the "Note
Purchase Agreement") pursuant to which (i) Subordinated Creditors extended
credit to the Company as evidenced by (A) those certain Secured Senior
Subordinated Notes dated as of March 31, 2011, one issued to Tontine in the
original principal amount of $2,500,000, and the other issued to Northcreek in
the original principal amount of $2,500,000 (as the same may be amended,
restated, supplemented or otherwise modified from time to time as permitted
hereunder, the "Initial Subordinated Notes") and (B) those certain Secured
Senior Subordinated Notes dated as of the First Amendment Effective Date, one
issued to Northcreek in the original principal amount of $1,700,000, and the
other issued to Stinger Northcreek PATK LLC, a Delaware limited liability
company ("Stinger") in the original principal amount of $1,000,000 (as the same
may be amended, restated, supplemented or otherwise modified from time to time
as permitted hereunder, the "Additional Subordinated Notes"; and together with
the Initial Subordinated Notes, collectively, the "Subordinated Notes") and (ii)
the Company issued (A) to Tontine and Northcreek those certain warrants dated as
of March 31, 2011 (collectively, as the same may be amended, restated,
supplemented or otherwise modified from time to time as permitted hereunder, the
"Initial Warrants") and (B) to Northcreek and Stinger those certain warrants
dated as of the First Amendment Effective Date (collectively, as the same may be
amended, restated, supplemented or otherwise modified from time to time as
permitted hereunder, the "Additional Warrants"; and together with the Initial
Warrants, collectively, the "Warrants"), in each case to acquire common stock of
the Company.


(b)           Section 1 of the Subordination Agreement is hereby amended by
adding the following defined term in appropriate alphabetical order therein:
 
"First Amendment Effective Date" means September 16, 2011.


(c)           Section 1 of the Subordination Agreement is hereby amended by
amending and restating the definition of "Subordinated Creditors" to read as
follows:
 
 
-2-

--------------------------------------------------------------------------------

 
 
"Subordinated Creditors" shall mean Tontine, Northcreek and Stinger, and their
respective successors and assigns.


(d)           Section 1 of the Subordination Agreement is hereby amended by
amending and restating the definition of "Permitted Subordinated Debt Payments"
to read as follows:
 
"Permitted Subordinated Debt Payments" shall mean (i) payments of Subordinated
Debt Costs and Expenses, (ii) regularly scheduled payments of interest
(including non-cash in-kind payments) on the Subordinated Debt due and payable
on a non-accelerated basis as and when due and payable, (iii) the payment of
principal of the Subordinated Debt at its regularly scheduled maturity date and
(iv) payments constituting Permitted Subordinated Debt Redemptions (as such term
is defined in the Senior Credit Agreement), in each case with respect to clauses
(i), (ii) and (iii) above in accordance with the terms of the Subordinated Debt
Documents as in effect on the First Amendment Effective Date or as modified in
accordance with the terms of this Agreement.
 
(e)           Subclause (a) of clause (i) of Section 3.2 of the Subordination
Agreement is hereby amended and restated in its entirety as follows:
 
(a) increase the maximum principal amount of the Subordinated Debt or rate of
interest on any of the Subordinated Debt (provided that, for the avoidance of
doubt, the payment by the Company of non-cash in-kind interest, the increase in
the interest rate on the second anniversary of the date hereof with respect to
the Initial Subordinated Notes and the imposition of a default rate of interest,
all in accordance with the terms of the Subordinated Debt Documents as in effect
on the First Amendment Effective Date, shall not constitute an amendment,
modification or supplement to the Subordinated Debt Documents),
 
(f)            The following new clause 5.4 is hereby added at the end of
Section 5 of the Subordination Agreement:
 
5.4         Representations and Warranties of Stinger.  Stinger hereby
represents and warrants to Agent and Senior Lenders that as of the First
Amendment Effective Date:  (a) Stinger is a limited liability company duly
formed and validly existing under the laws of the State of Delaware; (b) Stinger
has the power and authority to enter into, execute, deliver and carry out the
terms of this Agreement, all of which have been duly authorized by all proper
and necessary action; (c) the execution of this Agreement by Stinger will not
violate or conflict with the organizational documents of Stinger, any material
agreement binding upon Stinger or any law, regulation or order or require any
consent or approval which has not been obtained; (d) this Agreement is the
legal, valid and binding obligation of Stinger, enforceable against Stinger in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors' rights generally and by equitable
principles; and (e) Stinger is the sole owner of record, and, collectively with
its members, the sole owners beneficially, of a Subordinated Note in the
original principal amount of $1,000,000.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(g)           Section 10 of the Subordination Agreement is hereby amended by
deleting the clause "If to Northcreek or Collateral Agent" and by inserting in
lieu thereof the clause "If to Northcreek, Stinger or Collateral Agent".
 
5.             Continuing Effect.  Except as expressly set forth herein, nothing
in this Amendment shall constitute a modification or alteration of the terms,
conditions or covenants of the Subordination Agreement, or a waiver of any other
terms or provisions thereof, and the Subordination Agreement shall remain
unchanged and shall continue in full force and effect, in each case as amended
hereby.
 
6.             Miscellaneous.
 
(a)           Expenses.  The Company agrees to pay on demand all costs and
expenses of Agent (including the reasonable fees and expenses of outside counsel
for Agent) in connection with the preparation, negotiation, execution, delivery
and administration of this Amendment and all other instruments or documents
provided for herein or delivered or to be delivered hereunder or in connection
herewith.
 
(b)           Governing Law.  This Amendment shall be a contract made under and
governed by the internal laws of the State of Illinois.
 
(c)           Counterparts.  This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.
 
[Signature Page Follows]
 
 
-4-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.
 

 
SUBORDINATED CREDITORS:
     
TONTINE:
     
TONTINE CAPITAL OVERSEAS MASTER FUND II, L.P.,
 
a Cayman Islands limited partnership
     
By: Tontine Asset Associates, L.L.C., a Delaware limited liability company, its
general partner
     
By:
/s/ Jeffrey L.
Gendell                                                                  Name:
Jeffrey L. Gendell   Title: Managing
Member                                                               

 

 
NORTHCREEK:
     
NORTHCREEK MEZZANINE FUND I, L.P.,
a Delaware limited partnership
     
By: NMF GP, LLC, a Delaware limited liability company, its general partner
     
By:  Northcreek Management, Inc., a Delaware corporation, its manager
     
By:
/s/ Barry A.
Peterson                                                                   
Name: Barry A.
Peterson                                                                           
  Title: Vice President

 

 
STINGER:
     
STINGER NORTHCREEK PATK LLC,
a Delaware limited liability company
     
By: Northcreek Management, Inc., a Delaware corporation, its manager
     
By:
/s/ Barry A.
Peterson                                                                   
Name: Barry A.
Peterson                                                                           
  Title: Vice President

 
Consent, Joinder and First Amendment to Subordination and Intercreditor
Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
AGENT:
     
WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company
     
By:
/s/ Laura Dixon                                                                 
Name: Laura Dixon   Title: Vice President

 
Consent, Joinder and First Amendment to Subordination and Intercreditor
Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
COMPANY:
     
PATRICK INDUSTRIES, INC., an Indiana corporation
     
By:
/s/ Andy L.
Nemeth                                                                  Name:
Andy L. Nemeth   Title: Executive Vice President of Finance, Chief Financial
Officer, Secretary & Treasurer

 
Consent, Joinder and First Amendment to Subordination and Intercreditor
Agreement
 



--------------------------------------------------------------------------------